DETAILED ACTION
1.	In view of the Appeal Brief filed on February 22, 2022, and responsive to Conference held on March 16, 2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31.  A new notice of appeal fee and appeal brief fee will not be required for applicant to appeal from the new Office action. Any appeal brief filed on or after September 13, 2004 must comply with 37 CFR 41.37.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/Vivek Srivastava/

2.	This action is responsive to the amendment filed August 11, 2021

3.	Claims 8, 12, and 21 have been amended.

4.	Claims 8-27 have been examined and are pending with this action.




Response to Arguments
5.	After further review, Oberle et al. (US 2007/0189220) has been re-applied to teach the amended missing limitation of Allen et al. (US 2009/0210536).  After careful analysis of the references and to place the application in better form for appeal, Oberle has been found to teach the missing limitations “the invite is sent to the third station during the first communication session” and “wherein the invite comprises a command to replace the first communication session”. See rejections below.
Based on the rejections set forth below, claims 8-27 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2009/0210536) in view of Oberle et al. (US 2007/0189220).
INDEPENDENT:
claim 8, Allen teaches a method comprising: 
at a first station (see Allen, Figs.1, 4, & 5): 
receiving a first call identification of a first communication session between a second station and a third station, wherein the first call identification is received from a network device based on information stored at the network device indicating that the first station is associated with a first user account and that the second station is associated with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… receiving, at the second user device a device switch message… the device message includes information identifying the existing session… verifying from the stored association that the second user device is associated with the user address”; and [0065]); 
receiving an input indicating the first communication session is to be transferred from the second station to the first station (see Allen, [0017]: “receiving, at the second user device, a device switch message from the first user device”; and [0067]); and
establishing the second communication session with the third station (see Allen, [0017]: “… joining the new session with the second leg of the existing session to enable the exchange of media…”).
Although Allen teaches transmitting an invite, wherein the invite comprises the first call identification and a second call identification and indicates that the first communication session with the second station is to be terminated and a second communication session with the first station is to be established, wherein the second communication session is identified by the second call identification (see Allen, [0017]: “identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party… ”; [0042]: “the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”; [0068]: “containing a “device swap” feature indicator”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”; and [0072]: “The notification from the server 30 to device "A" may, in some cases, include identification of the device that has made the request, e.g. device "B". The identification may be a human readable device identifier, such as text (e.g. "cell phone", or "home personal computer")”), Allen does not explicitly teach that the invite is sent to the third station during the first communication session, wherein the invite comprises a command to replace the first communication session. 
Oberle teaches the invite is sent to the third station during the first communication session (see Oberle, [0007]: “The communication of changed IP address to the existing SIP session is accomplished by sending a re-invite containing a new media description. This re-invite references the existing dialog so that the other party knows that it has to modify an existing session instead of establishing a new session. An invite request sent within an existing dialog is known as a re-invite. It is at this point that the other party learns that the requesting party is in motion”), wherein the invite comprises a command to replace the first communication session (see Oberle, [0023]: “The subscriber may initiate the generation of said hand-over related re-invite SIP signalling message by inputting a corresponding command to said first terminal or said new terminal, e.g., by pressing a key on a keypad of one of said terminals. But it is also possible that the subscriber has adapted their terminals such that the terminals automatically set off said hand-over related re-invite SIP signalling message whenever a pre-defined event occurs, e.g., when the terminal enters the coverage area of another network access point like a WLAN hotspot”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Allen in view of Oberle so that the invite is sent to the third station during the first communication session between the second station and the third station, and wherein the invite comprises a command to replace the first communication session. One would be motivated to do so because such implementation provides some control to the third station, informs the third station of the intentions of the user associated with the second and first station (see Oberle, [0007]: “It is at this point that the other party learns that the requesting party is in motion”), and because Allen clearly suggests such features in paragraph [0068], by teaching, sending an invite “whilst the ongoing session between device “A” and the server remains active” (hence session between the server and Remote party also remains active), and furthermore, because commands are well-known, routine, and conventional when establishing or termination sessions.

As per claim 12, Allen teaches method, comprising: 
at a first station (see Allen, Figs.1, 4, & 5): 
establishing a first communication session with a second station, wherein the first communication session is identified by a first call identification (see Allen, [0017]: “wherein the existing session is established between the first user device and a remote party… identifying the existing session”); 
transmitting the first call identification to a network device, wherein the network device propagates the first call identification to a third station, wherein the network device includes stored data indicating that the first station is associated with a first user account and that the (see Allen, [0016]: “a server is configured to enable the switching or swapping of, or is otherwise requested to switch or swap”; [0017]: “The server stores an association between a user address and both the first user device and the second user device… receiving, at the second user device a device switch message… the device message includes information identifying the existing session… verifying from the stored association that the second user device is associated with the user address”; [0018]: “a server for facilitating transfer of an existing session… The device switch message includes information identifying the existing session”; and [0065]); and 
terminating the first communication session with the second station when the first communication session is replaced by a second communication session between the third station and the second station (see Allen, [0018]: “… and terminate the first leg of the existing session”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”).
Although Allen teaches transmitting an invite, wherein the invite comprises the first call identification and a second call identification and indicates that the first communication session with the second station is to be terminated and a second communication session with the first station is to be established, wherein the second communication session is identified by the second call identification (see Allen, [0017]: “identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party… ”; [0042]: “the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”; [0068]: “containing a “device swap” feature indicator”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”; and [0072]: “The notification from the server 30 to device "A" may, in some cases, include identification of the device that has made the request, e.g. device "B". The identification may be a human readable device identifier, such as text (e.g. "cell phone", or "home personal computer")”), Allen does not explicitly teach that the invite is sent to the third station during the first communication session, wherein the invite comprises a command to replace the first communication session. 
Oberle teaches the invite is sent to the third station during the first communication session (see Oberle, [0007]: “The communication of changed IP address to the existing SIP session is accomplished by sending a re-invite containing a new media description. This re-invite references the existing dialog so that the other party knows that it has to modify an existing session instead of establishing a new session. An invite request sent within an existing dialog is known as a re-invite. It is at this point that the other party learns that the requesting party is in motion”), wherein the invite comprises a command to replace the first communication session (see Oberle, [0023]: “The subscriber may initiate the generation of said hand-over related re-invite SIP signalling message by inputting a corresponding command to said first terminal or said new terminal, e.g., by pressing a key on a keypad of one of said terminals. But it is also possible that the subscriber has adapted their terminals such that the terminals automatically set off said hand-over related re-invite SIP signalling message whenever a pre-defined event occurs, e.g., when the terminal enters the coverage area of another network access point like a WLAN hotspot”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Allen in view of Oberle so that the invite is sent to the third station during the first communication session between the second station and the third station, and wherein the invite comprises a command to replace the first communication session. One would be motivated to do so because such implementation provides some control to the third station, informs the third station of the intentions of the user associated with the second and first station (see Oberle, [0007]: “It is at this point that the other party learns that the requesting party is in motion”), and because Allen clearly suggests such features in paragraph [0068], by teaching, sending an invite “whilst the ongoing session between device “A” and the server remains active” (hence session between the server and Remote party also remains active), and furthermore, because commands are well-known, routine, and conventional when establishing or termination sessions.

As per claim 21, Allen teaches a first station, comprising: 
a processor (see Allen, Figs.1, 4, & 5) configured to: 
receive a first call identification of a first communication session between a second station and a third station, wherein the first call identification is received from a network device based on information stored at the network device indicating that the first station is associated with a first user account and that the second station is associated with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… receiving, at the second user device a device switch message… the device message includes information identifying the existing session… verifying from the stored association that the second user device is associated with the user address”; and [0065]); 
(see Allen, [0017]: “receiving, at the second user device, a device switch message from the first user device”); and 
a transceiver (see Figs.1, 4, & 5) configured to transmit the invite and wherein the processor and the transceiver are configured to establish the second communication with the third station (see Allen, [0017]: “identifying the existing session”; and [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party…”).
Although Allen teaches transmitting an invite, wherein the invite comprises the first call identification and a second call identification and indicates that the first communication session with the second station is to be terminated and a second communication session with the first station is to be established, wherein the second communication session is identified by the second call identification (see Allen, [0017]: “identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “a session invitation is sent by a remote party to the server 30, addressed to the user address… It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message.  The invitation may contain data regarding the remote party… ”; [0042]: “the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”; [0068]: “containing a “device swap” feature indicator”; and [0070]: “The server 30 then ends the dialog with device "A” by sending a SIP BYE request”; and [0072]: “The notification from the server 30 to device "A" may, in some cases, include identification of the device that has made the request, e.g. device "B". The identification may be a human readable device identifier, such as text (e.g. "cell phone", or "home personal computer")”), Allen does not explicitly teach that the invite is sent to the third station during the first communication session, wherein the invite comprises a command to replace the first communication session. 
Oberle teaches the invite is sent to the third station during the first communication session (see Oberle, [0007]: “The communication of changed IP address to the existing SIP session is accomplished by sending a re-invite containing a new media description. This re-invite references the existing dialog so that the other party knows that it has to modify an existing session instead of establishing a new session. An invite request sent within an existing dialog is known as a re-invite. It is at this point that the other party learns that the requesting party is in motion”), wherein the invite comprises a command to replace the first communication session (see Oberle, [0023]: “The subscriber may initiate the generation of said hand-over related re-invite SIP signalling message by inputting a corresponding command to said first terminal or said new terminal, e.g., by pressing a key on a keypad of one of said terminals. But it is also possible that the subscriber has adapted their terminals such that the terminals automatically set off said hand-over related re-invite SIP signalling message whenever a pre-defined event occurs, e.g., when the terminal enters the coverage area of another network access point like a WLAN hotspot”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Allen in view of Oberle so that the invite is sent to the third station during the first communication session between the second station and the third station, and wherein the invite comprises a command to replace the first communication (see Oberle, [0007]: “It is at this point that the other party learns that the requesting party is in motion”), and because Allen clearly suggests such features in paragraph [0068], by teaching, sending an invite “whilst the ongoing session between device “A” and the server remains active” (hence session between the server and Remote party also remains active), and furthermore, because commands are well-known, routine, and conventional when establishing or termination sessions.

DEPENDENT:
As per claim 9, which depends on claim 8, Allen teaches further comprising: transmitting user information to the network device; and transmitting first station information of the first station to associate the first station with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device”; [0018]; [0019]; and [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered… The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 10, which depends on claim 9, Allen further teaches wherein the second station transmits second station information to the network device to associate the second (see Allen, [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered…”).
As per claim 11, which depends on claim 8, Allen teaches further comprising: transmitting the second call identification to the network device upon the second communication session being established (see Allen, [0034]: “The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 13, which depends on claim 12, Allen further teaches wherein establishing the first communication session includes: transmitting an invite to the second station for the first communication session to be performed; receiving a response to the invite from the second station, the response including the first call identification to be used for the communication session; and transmitting an acknowledgement to the second station indicating the response was received and the first call identification is acknowledged (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”; and [0039]: “On receipt of the invitation, the device(s) 70 alerts the user to the incoming request, for example by audible, visual and/or vibratory indicators, and offers the user the opportunity to accept or reject the proposed session. If the user accepts the session, then the device 70 responds with an acceptance message to the remote party via the server 30, such as a SIP 200 OK message. After the exchange of ACK messages, the session will be initiated over a first leg from the device 70 to the server 30 and a second leg from the server 30 to the remote party. It will be appreciated that the second leg may comprise a number of legs depending on the network architecture between the server 30 and the remote party. The server 30 substantially seamlessly connects the two legs to enable the exchange of media between the device 70 and the remote party”).
As per claim 14, which depends on claim 12, Allen further teaches wherein establishing the first communication session includes: receiving an invite from the second station for the first communication session to be performed, the invite also being received by the third station based the first station and third station being associated with the first user account (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”).
As per claim 15, which depends on claim 14, Allen further teaches wherein establishing the first communication session includes: generating the first call identification to identify the first communication session; transmitting a response to the invite to the second station, the (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”; and [0039]: “On receipt of the invitation, the device(s) 70 alerts the user to the incoming request, for example by audible, visual and/or vibratory indicators, and offers the user the opportunity to accept or reject the proposed session. If the user accepts the session, then the device 70 responds with an acceptance message to the remote party via the server 30, such as a SIP 200 OK message. After the exchange of ACK messages, the session will be initiated over a first leg from the device 70 to the server 30 and a second leg from the server 30 to the remote party. It will be appreciated that the second leg may comprise a number of legs depending on the network architecture between the server 30 and the remote party. The server 30 substantially seamlessly connects the two legs to enable the exchange of media between the device 70 and the remote party”).
claim 16, which depends on claim 12, Allen teaches further comprising: transmitting user information to the network device; and transmitting first station information of the first station to associate the first station with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device”; [0018]; [0019]; and [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered… The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 17, which depends on claim 16, Allen teaches further comprising: at the second station: transmitting second station information of the second station to associate the second station with the first user account (see Allen, [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered…”).
As per claim 18, which depends on claim 12, Allen teaches further comprising: after the communication session has been terminated, receiving a second call identification identifying the second communication session from the network device based on the first station and the third station being associated with the first user account (see Allen, [0060]: “The device switch may be attended or unattended. In an attended device switch, the dialog with device "A" may be put on hold and device "A" may receive one or more NOTIFY messages regarding the status of the referral. Eventually, once the session with device "B" has been confirmed, device "A" may send a SIP BYE message to terminate its participation in the session. In an unattended device switch, the dialog with device "A" may be terminated by the device shortly after making the referral without confirmation that the device swap was successful. This latter approach may lead to problems if there are glitches in the transfer”).
As per claim 19, which depends on claim 17, Allen teaches further comprising: at a fourth station: transmitting fourth station information of the fourth station to the network device to associate the fourth station with the first user account (see Allen, [0017]: “The server stores an association between a user address and both the first user device and the second user device… The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device”; [0018]; [0019]; and [0034]: “The devices 70 may directly contact the server 30 to indicate that they are registered… The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 20, which depends on claim 8, Allen further teaches wherein the first communication session and the second communication session are part of an active call and wherein the second communication session is established without terminating the active call (see Allen, [0051]: “As mentioned above, sometimes it is desirable for user engaged in an active session using a first device (e.g., mobile device 70c, etc.) to switch the session or a portion of the session to a different device (e.g., mobile device 70a, personal workstation 70e, etc.). In these situations, it is desirable to make the switch without dropping the active session and without letting the other party to the session know that the switching has taken place. Some call transfer mechanisms in the telephony environment require that the remote party be put on hold for the duration of the transfer operation. This makes the call transfer apparent to the other party and can leave them in a hold state for an unacceptably long period of time”).
claim 22, which depends on claim 21, Allen further teaches wherein the transceiver is further configured to transmit the second call identification to the network device upon the second communication session being established (see Allen, [0034]: “The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 23, which depends on claim 21, Allen further teaches wherein the first communication session is a first portion of an active call and the second communication session is a second portion of the active call (see Allen, [0042]: “Because the server 30 is involved in routing messages and establishing sessions on behalf of the devices 70, it is capable of providing additional session functionality during an active session. For example, during the progress of an active session, the server 30 permits the device 70 to add or modify media within the session, add additional sessions (e.g. dialogs), etc. Using SIP signaling, the device 70 can send requests to the server 30 and the server 30 can initiate additional sessions, modify existing sessions, and otherwise manage the ongoing sessions”).
As per claim 24, which depends on claim 21, Allen further teaches wherein establishing the second communication session between the UE and the third station corresponds to the first communication session between the first station and the second station being terminated (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”).
As per claim 25, which depends on claim 21, Allen further teaches wherein the first call identification is transmitted to the network device by the second station upon the first communication session being established (see Allen, [0034]: “The device 70 may contact the server 30 using a SIP-based message in some embodiments. In response, the server 30 sends a response data signal rejecting, failing or accepting the request. Once registered, the device 70 and server 30 may request information each other using data signals/messages”).
As per claim 26, which depends on claim 21, Allen further teaches wherein the first communication session between the first station and the second station is initiated by an invitation from the second station to the first station, wherein the invitation is only intended for the first station (see Allen, [0015]; [0016]; [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; and [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”).
claim 27, which depends on claim 21, Allen further teaches wherein establishing the second communication session between the UE and the second station includes transmitting a first signal to the first station and receiving a second signal from the first station that indicates an acknowledgment of the first signal by the first station (see Allen, [0017]: “The method includes receiving, at the second user device, a device switch message from the first user device, wherein the device switch message includes information identifying the existing session; sending from the second user device to the server a session invitation message containing a reference to the existing session with an instruction to replace the first user device; verifying from the stored association that the second user device is associated with the user address; accepting the session invitation message from the second user device to establish a new session; joining the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party; and terminating the first leg of the existing session”; [0038]: “In one example, a session invitation is sent by a remote party to the server 30 addressed to the user address. The server 30 determines to which device(s) 70 the invitation ought to be directed. It then generates and sends a new session invitation to the identified device(s) 70, such as a SIP INVITE message. The invitation may contain data regarding the remote party”; and [0039]: “On receipt of the invitation, the device(s) 70 alerts the user to the incoming request, for example by audible, visual and/or vibratory indicators, and offers the user the opportunity to accept or reject the proposed session. If the user accepts the session, then the device 70 responds with an acceptance message to the remote party via the server 30, such as a SIP 200 OK message. After the exchange of ACK messages, the session will be initiated over a first leg from the device 70 to the server 30 and a second leg from the server 30 to the remote party. It will be appreciated that the second leg may comprise a number of legs depending on the network architecture between the server 30 and the remote party. The server 30 substantially seamlessly connects the two legs to enable the exchange of media between the device 70 and the remote party”).


Conclusion
7.	For the reasons above, claims 8-27 have been rejected and remain pending.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-73047304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449

/Michael Won/
Primary Examiner
AU 2449
August 16, 2021